      Case 1:19-cv-06264-LGS-JLC Document 156 Filed 06/24/21 Page 1 of 1




                                                       June 24, 2021




Via ECF Only

Hon. James L. Cott
U.S. District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     Antolini v. Rosenblum, et al.
               Case #: 1:19-cv-06264-LGS
               Response to Court Order Scheduling Settlement Conference

Dear Judge Cott:

       As you know, our office serves as counsel to defendant Village Realty, LLC in the above-
referenced matter. This letter is being submitted in response to the Court’s Order Scheduling
Settlement Conference.

        On behalf of our client, we are advising the Court that all parties agreed to settle all on June
16, 2021. The parties are currently engaged in finalizing the settlement documents. Accordingly,
we respectfully ask that the Court to adjourn the Settlement Conference currently scheduled for
July 1, 2021.

       Please do not hesitate to contact us with any questions or concerns.




                                                               Yours,



                                                               David Lafarga, Esq.
